          Case 1:18-cr-00016-LY Document 61 Filed 09/30/19 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

UNITED STATES OF AMERICA                        '
                                                '
v.                                              '      A-18-CR-016-LY
                                                '
CHARLES McALLISTER                              §

               UNITED STATES’ JURY TRIAL EXHIBIT LIST (MODIFIED)

 Exhibit #                            Description                       Admitted
      1      DEMONSTRATIVE--Basic Process Flow
      2      BDI Articles of Corporation
      3      Vault Photo 1
      4      Vault Photo 2
      5      Vault Photo 3
      6      Vault Photo 4
      7      Vault Photo 5
      8      Vault Photo 6
      9      Vault Photo 7
     10      Vault Photo 8
     11      Vault Photo 9
     12      Vault Photo 10
     13      Vault Photo 11
     14      Vault Photo 12
     15      House Photo 1
     16      House Photo 2
     17      House Photo 3
     18      House Photo 4--Wimberly
     19      House Photo 5--Wimberly
     20      Online Presence 1
     21      Online Presence 2
     22      DEMONSTRATIVE--Map
     23      Reserved for Future Exhibit
     24      Reserved for Future Exhibit
     25      BDI Terms of Service v1.2 (Basic Agreement)
     26      BDI Terms of Service v1.1 (IRA)
     27      BDI Terms of Service v2.0 (IRA)
     Case 1:18-cr-00016-LY Document 61 Filed 09/30/19 Page 2 of 8



28     BDI Terms of Service v2.0.1 (Basic Agreement)
29     BDI Terms of Service v2.0.1b (Basic Agreement)
30     BDI Terms of Service v3.0 (Basic) (Active Agreement)
31     BDI Terms of Service v3.0 (IRA) (Active Agreement)
32     BDI Terms of Service v3.1 (Draft Basic Agreement)
33     BDI Terms of Service v3.1 (Draft IRA)
34     BDI Screenshot as of February 2, 2007
35     BDI Screenshot as of October 10, 2012
36     BDI Screenshot as of June 2, 2013
37     Reserved for Future Exhibit
38     Reserved for Future Exhibit
39     Reserved for Future Exhibit
40     Reserved for Future Exhibit
41     Screenshot of Storage and Insurance for Bullion Direct, Inc. 2006
42     Confirmation Order S733647 in the amount of $14,010.40 dated
       06/01/2007
43     Confirmation Order S737529 in the amount of $2,796.00 dated
       08/24/2007
44     Gold Star Trust Company Statement of Account for Account
       Number: R180445726 for the time period of 01/01/2008 thru
       07/29/2008
45     Screenshot of Change in Terms of Service dated 10/03/2012
46     Screenshot of Storage and Insurance for Bullion Direct, Inc. dated
       05/08/2013
47     Screenshot of Paul Girton Portfolio as of 07/03/2015
48     Screenshot of Paul Girton Portfolio as of 07/04/2015
49     Screenshot of Paul Girton transaction history as of 07/28/2015
50     Reserved for Future Exhibit
51     Michael J. Brewster Bullion Direct Account Portfolio Screenshot
52     Wire Detail for $97,364 4/13/15 from Credit Suisse Securities
53     Email From Bentata Gryting 06/8/15 Subject Customer Service
       (LTK1217408448211X) 12:02 pm
54     Reserved for Future Exhibit
55     Reserved for Future Exhibit
56     Confirmation Order RZPWJI8H8 in the amount of $11,998.80
       dated 06/16/15
57     Email Inquiry regarding $11,998.80 order dated 6/22/15
58     Screenshot of Bradford account time stamp 10:51
59     Screenshot of Bradford account time stamp 8:03
60     Wire Detail for $11,998.80 from Community America Credit
       Union
     Case 1:18-cr-00016-LY Document 61 Filed 09/30/19 Page 3 of 8



61     Letter Re: Jason Otteson-Operations and Accounting Concerns
62     Letter May 17, 2010 Re: Resignation of Employment
63     Confidentially Agreement
64     Email Our relationship and this dispute
65     Reserved for Future Exhibit
66     Amended Bankruptcy Disclosure Statement Filed on 6/14/16
67     Bankruptcy Filing Response to limited objection to application for
       employment of attorneys
68     Check for $100,000 to Martinec
69     Reserved for Future Exhibit
70     Bankrupcy agreement for the sale of assets
71     Investigation Report by Gregory Milligan
72     November 2, 2011 Memo RE: Commodity Metals Price Exposure
       and Hedging Activities
73     RRJR Termination Letter Oct 5 2012
74     Reserved for Future Exhibit
75     Reserved for Future Exhibit
76     Email Fwd: Feedback
77     Email Fwd: Sterling Trust Company
78     Email Fwd: IRA; Buy Order Confirmation
79     Email Fwd.: Nucleo Market Confirmation Emails
80     Email Fwd: Bullion Direct Payment $575.70
81     Email Fwd: Bullion Direct Payment $191.90
82     Reserved for Future Exhibit
83     Reserved for Future Exhibit
84     Reserved for Future Exhibit
85     Reserved for Future Exhibit
86     Reserved for Future Exhibit
87     Reserved for Future Exhibit
88     Reserved for Future Exhibit
89     Reserved for Future Exhibit
90     Engagement Letter from Julie Mayfield to Chad, Vivek & Henry
91     Bullion Direct, Inc. Employee Data
92     Email from Charles McAllister to Julie Mayfield dated January 16,
       2009 Subject: Fwd Investor Shares unaudited old document
93     BDI Owner Information
94     Public Information Report
95     Email from Charles McAllister to Julie Mayfield dated April 29
       2010 Subject: RE: Cash position
      Case 1:18-cr-00016-LY Document 61 Filed 09/30/19 Page 4 of 8



96      Email from Charles McAllister to Julie Mayfield dated November
        10 2011 Subject: RE: Cash Position
97      Email from Charles McAllister to Julie Mayfield dated December 1
        2011 Subject: Cash Position
98      Email from Charles McAllister to Julie Mayfield dated February
        15, 2012 Subject: Cash Position - with LSC wire
99      Email from Charles McAllister to Julie Mayfield dated February 20
        2012 Subject: Cash Position - See Note at bottom
100     Email from Charles McAllister to Julie Mayfield dated May 12
        2010 Subject RE: Departmental expenses
101     Email from Charles McAllister to Julie Mayfield dated June 14
        2010 Subject RE: Please approve
102     Email from Charles McAllister to Julie Mayfield dated June 29
        2010 Subject: RE: Please approve AMEX payment
103     Email from Charles McAllister to Julie Mayfield dated January 28,
        2011 (Subject: January figures to date)
104     Email from Charles McAllister to Julie Mayfield dated February 4
        2011 Subject: January
105     Email from Charles McAllister to Julie Mayfield dated February
        22, 2011 (Subject: RE: Disbursements - Heraeus)
106     Email from Charles McAllister to Julie Mayfield dated May 10
        2011 Subject: RE: Deposit for today
107     Email from Charles McAllister to Natasha Bernal dated December
        14, 2011 Subject: RE: Invoice from Royal Coin and Jewelry
108     Email from Charles McAllister to Julie Mayfield dated December
        19 2011 Subject: RE: Money for hedging
109     Email from Charles McAllister to Natasha Bernal dated February 2
        2012 Subject: RE: New purchase from Lone Star Cone
110     Email from Charles McAllister to Julie Mayfield dated June 28
        2012 Subject: RE: DG
111     Bullion Direct, Inc. Balance Sheet and Profit & Loss Statements as
        of June 2009
112     Email Nov 8 2010: Subject June v oct 31 Comparative Balance
        Sheet
113     Email Jan 12 2011 Subject Budget figures Balance Sheet
114     Email September 28 2011 Financial Statement August
115     Email October 5 2011 Subject: Preliminary Financials for
        September
116     BDI Balance Sheet and Profit & Loss Statements as of April 2011
117     Bullion Direct, Inc. Monthly Expenditures for July 2009 through
        April 2010
      Case 1:18-cr-00016-LY Document 61 Filed 09/30/19 Page 5 of 8



118     BDI Monthly sales figures July 2009 through April 2010
119     Obligations per Admin as of June 30 2009
120     Obligations per Admin as of June 30, 2010
121     Obligations per Admin as of December 31 2010
122     Obligations per Admin as of April 30 2011
123     Obligations per Admin as of August 31 2011
124     Market Movement of Metal/Cash over past year
125     Bullion Direct Movement in Current Earnings for the months July
        2010 thru October 2010
126     Bullion Direct (prior) Movement in Current Earnings for the two
        months May and June
127     Bullion Direct Movement in Current Earnings for the two months
        May and June
128     Bullion Direct, Inc. Transaction Commission Analysis
129     Email from Julie Mayfield to Charles McAllister dated May 28,
        2010 (Subject: Resignation of Julie Mayfield as Controller)
130     Email May 17 2011: Subject BDI Trust
131     Shareholder Loan as of June 30, 2011
132     Prommisory Note Nov 13 2009 $925,000
133     Email from Charles McAllister to Vivek Katyel dated April 25,
        2017 (Subject: Bullion Direct Shareholder Meeting Notice)
134     PowerPoint Slide from Bullion Direct, Inc. Shareholder Meeting
        dated May 26, 2011
135     Email from Charles McAllister to Julie Mayfield and Randy
        Russell dated November 28, 2011 (Subject: Edit please - )
136     Bullion Direct Bonuses - November 18, 2011
137     Email from Charles McAllister to Julie Mayfield dated September
        28, 2012 (Subject: Chad's Notes)
138     Email Oct 4 2012 Subject: Update
139     Julie Mayfield Resignation Letter dated October 5, 2012
140     Final Obligation Report
141     Final Physical Inventory
142     Reserved for Future Exhibit
143     Reserved for Future Exhibit
144     Reserved for Future Exhibit
145     Reserved for Future Exhibit
146     Reserved for Future Exhibit
147     Reserved for Future Exhibit
148     Reserved for Future Exhibit
149     Reserved for Future Exhibit
      Case 1:18-cr-00016-LY Document 61 Filed 09/30/19 Page 6 of 8



150     Reserved for Future Exhibit
151     Pamela Phillips Documents
152     Reserved for Future Exhibit
153     Reserved for Future Exhibit
154     Reserved for Future Exhibit
155     Wells Fargo Bank Business Records Affidavit (1)
156     Wells Fargo Bank Business Records Affidavit (2)
157     WFB Nucleo Staffing xxx9352 Statement for July 2015
158     $75,000 Check to Randy Leavitt dated October 11, 2012
159     $100,000 Check to Duggins Wren dated October 11, 2012
160     $100,000 Check to Martinec Winn dated October 12, 2012
161     $22,000 Check to Charles McAllister dated June 22, 2015
162     WFB BullionDirect xxx0400
163     WFB BullionDirect xxx0418
164     WFB BullionDirect xxx3787
165     WFB BullionDirect xxx4768
166     WFB BullionDirect xxx4792
167     WFB BullionDirect xxx6974
168     WFB BullionDirect xxx8222
169     WFB BullionDirect xxx8896
170     WFB NBD Holdings xxx7829
171     WFB NBD Holdings xxx7910
172     WFB Nucleo Staffing xxx9352
173     WFB NUMISDirect xxx7520
174     WFB NUMISDirect xxx7887
175     WFB The BDI Trust xxx1233
176     WFB Escondida Family Living Trust xxx1861
177     Frost Bank Nucleo Development Co. xxx7004
178     Chart of Accounts
179     Chart of Accounts (2)
180     Analysis (Overall)
181     Analysis (April 2015)
182     Analysis (June 2015)
183     Corporate Tax Return Summary
184     Benefits Summary
185     Clearing Fees v. Expenses Analysis
186     Clearing Fees v. Expenses Analysis (Line Graph)
187     Financial Analysis Flowchart
188     Reserved for Future Exhibit
189     Reserved for Future Exhibit
      Case 1:18-cr-00016-LY Document 61 Filed 09/30/19 Page 7 of 8



190     Reserved for Future Exhibit
191     Reserved for Future Exhibit
192     Reserved for Future Exhibit
193     Reserved for Future Exhibit
194     Reserved for Future Exhibit
195     Reserved for Future Exhibit
196     Reserved for Future Exhibit
197     Reserved for Future Exhibit
198     Reserved for Future Exhibit
199     Reserved for Future Exhibit
200     Reserved for Future Exhibit


                                            Respectfully submitted,

                                            JOHN F. BASH
                                            United States Attorney


                                      By:      /s/ Daniel D. Guess
                                            DANIEL D. GUESS
                                            Assistant U. S. Attorney
           Case 1:18-cr-00016-LY Document 61 Filed 09/30/19 Page 8 of 8



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of September, 2019, a true and correct copy of the

foregoing instrument was electronically filed with the Clerk of the Court using the CM/ECF

System which will transmit notification of such filing to the following CM/ECF participants:


James M. Ardoin , III
Jones Walker, LLP
811 Main Street, Suite 2900
Houston, TX 77002

                                               By:      /s/ Daniel D. Guess
                                                     DANIEL D. GUESS
                                                     Assistant U. S. Attorney
